            Case 2:19-cr-00240-KJD-VCF Document 80 Filed 08/06/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4                                                             2:19-cr-00240-KJD-VCF-1
                           Plaintiff,                         ORDER
5
      vs.                                                     MOTION TO DISMISS FOR
6
                                                              UNCONSTITUTIONALLY VAGUE STATUTE
      JAYSON MICHAEL BABBITT,
7
                                                              [ECF No. 67]
                            Defendant.
8

9

10          Before the Court is defendant Jayson Michael Babbitt’s motion to dismiss for unconstitutionally

11   vague statute. (ECF No. 67). On July 8, 2020, this Court held a hearing and the parties agreed to delay
12   argument in this case until the Ninth Circuit rendered its decision in USA v. Kuzma, 9th Cir., No. 18-
13
     10042. (ECF No. 79). The Ninth Circuit has issued its opinion. See U.S. v. Kuzma, 9th Cir., No. 18-
14
     10042, 8/3/20. The parties have seven days to file a joint stipulation regarding whether the parties wish
15
     to file supplemental briefing considering the Ninth Circuit’s decision. If the parties want to submit
16
     supplemental briefing, they must include their proposed briefing schedule in the stipulation.
17
            ACCORDINGLY,
18
            IT IS ORDERED that the parties have until Thursday, August 13, 2020 to submit their joint
19
     stipulation regarding defendant’s pending motion (ECF No. 67), consistent with this Order.
20

21          IT IS SO ORDERED.

22          DATED this 6th day of August 2020.

23                                                                 _________________________
                                                                   CAM FERENBACH
24                                                                 UNITED STATES MAGISTRATE JUDGE
25

                                                          1
